Citation Nr: 1013317	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06 12-651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for pulmonary disease to 
include pulmonary fibrosis and COPD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 1960 to May 1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2005 by the  
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking service connection for a lung 
disability.  After a review of the record, the Board finds 
that additional development is needed prior to deciding the 
appellant's claim.

Service treatment records show that in January 1963, the 
appellant was treated for bronchitis with upper respiratory 
infection.  

Post-service private treatment records of March 1995 show a 
diagnosis of idiopathic pulmonary fibrosis consistent with 
usual interstitial pneumonitis and desquamative interstitial 
pneumonia.  A pathology report of March 1995 shows a finding 
of lung tissue showing changes representing desquamative 
interstitial pneumonia.  Additional records dated that same 
month show a diagnosis of pulmonary fibrosis, etiology 
undetermined.  Chest x-rays of May 1995 show the appellant 
had prominent reticulonodular densities in both lung fields 
compatible with pulmonary fibrosis.  In August of 1995 he was 
diagnosed with severe diffusion abnormality secondary to 
ongoing pulmonary fibrosis.  In December 1995, the diagnosis 
was severe pulmonary fibrosis, progressive.  In April, the 
diagnosis was stable pulmonary fibrosis.

Records dated between March 1998 and November of 1998 show 
diagnoses of pulmonary fibrosis.

VA outpatient treatment records of November 1999, show a 
diagnosis of controlled chronic obstructive pulmonary disease 
(COPD).  In August 2000, he was diagnosed with stable 
pulmonary fibrosis.  Records of October 2001, show a 
diagnosis of COPD.  Records dated between October 2002 and 
July 2004 show diagnoses of pulmonary fibrosis.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims stated that the 
threshold is low when considering whether there is an 
indication that a disability or persistent or recurring 
symptoms of a disability may be associated with the veteran's 
service.  The types of evidence that demonstrate an 
"indication" include credible evidence of continuing 
symptoms, such as pain or other symptoms capable of lay 
observation.  McLendon, supra.; see also Duenas v. Principi, 
18 Vet. App. 512 (2004) (The Court held that an examination 
must be conducted where the record before the Secretary (1) 
contains competent evidence that the veteran has persistent 
or recurrent symptoms of disease and (2) indicates that those 
symptoms may be associated with his active military service).

The Board is of the opinion that a VA compensation and 
pension examination is necessary to determine if the 
appellant's respiratory disability is due to service.  The 
Board notes that the appellant was treated for bronchitis in 
service and is now alleging that his current respiratory 
disability is due to his problems in service.  Moreover, 
private medical treatment records and VA outpatient treatment 
records show that the appellant has been treated for and 
diagnosed with pulmonary fibrosis and COPD.  A VA examination 
has not been conducted.  An examination is needed prior to 
deciding the claim.

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the appellant 
for a VA examination to determine if the 
current pulmonary disability to include 
pulmonary fibrosis and COPD is related 
to service.  Upon examination and review 
of the entire record, the examiner 
should specifically comment as to 
whether it is as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any pulmonary disability, including 
pulmonary fibrosis and COPD, is related 
to service, to include the bronchitis 
and upper respiratory infection in 1963, 
or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).  The examienr 
should determine whether there are any 
residuals of the in-service bronchitis 
or respiratory infection.  The claims 
folder should be made available to the 
examiner.  A discussion of the complete 
rationale for all opinions expressed 
must be included in the examination 
report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


